Citation Nr: 1706085	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an upper gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and a hiatal hernia.

3.  Entitlement to service connection for hypertension (HTN).

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1986 to July 1992, including service in Southwest Asia between November 1990 and May 1991.  The Veteran subsequently became a member of the Army National Guard in December 2007; he served on active duty from March 2008 to March 2009, including service in Southwest Asia from May 2008 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana in which the Veteran's claims of entitlement to service connection for obstructive sleep apnea (OSA), gastroesophageal reflux disease (GERD), hypertension (HTN), a sinus disorder and headaches were denied.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AOJ for action as described below.


Review of the evidence of record reveals that the appellant has received medical treatment from VA facilities.  For example, the evidence of record includes medical treatment records from VA Medical Centers (VAMCs) located in Alexandria and New Orleans.  However, no records dated after December 2012 have been included in the record, except for two pages dated in March 2013 that were submitted by the appellant.  In addition, the appellant, in a VA Form 21-4138 submitted in April 2011, reported that he had also received treatment at a VA outpatient clinic located in Slidell.  But, as reflected by the November 2012 Statement of the Case (SOC), the evidence of record does not contain any VA treatment records from that outpatient clinic and the AOJ did not consider any VA treatment records dated after November 2012. 

In addition, review of the evidence of record indicates that the appellant was a member of the National Guard until November 2013.  However, no National Guard service medical treatment records dated after July 2012 have been included in the evidence of record.

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant since March 2009, to include any outpatient clinics, must be obtained.  All outstanding National Guard service medical treatment records must also be obtained and associated with the evidence of record.

Furthermore, no Supplemental Statement of the Case (SSOC) was issued after pertinent documents were added to the evidence of record after the SOC was issued in November 2012.  These pertinent documents include VA treatment records dated in December 2011 and March 2013, as well as a December 2012 written statement from the Veteran in which he delineated his contentions as to why he was entitled to service connection on theories of direct and secondary service connection.  An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  However, the case transferred to the Board, in June 2015, without any SSOC being issued.  

As previously noted, the appellant joined the National Guard in December 2007.  He underwent an enlistment examination in November 2007.  The report associated with that medical examination indicates that the appellant had blood pressure readings of 142/89; 138/86; and 136/84.  The associated report of medical history indicates that the appellant reported experiencing frequent heartburn and indigestion and that he took Prilosec on a daily basis.  The evidence of record also contains notations of many blood pressure readings taken in February 2008, such as 144/92 and 144/90.  In addition, a service document dated in January 2008 indicates that the appellant reported that he was taking Lisinopril and a July 2012 VA treatment record reflects that the appellant had had a prescription for Lisinopril filled on February 2, 2008.  Thus, the question of whether or not the appellant had the conditions of HTN, GERD and a hiatal hernia prior to his entry into active duty in the Army on March 17, 2008 has been raised.  

In addition, review of the appellant's National Guard service personnel records reveals that he had 32 active duty points between December 7, 2007 and March 16, 2008.  Thus it appears that the appellant was in an active duty for training (ACDUTRA) status for 32 days between December 7, 2007 and March 16, 2008.  Therefore, on remand, the appellant's duty status for that period of December 7, 2007 to March 16, 2008 must be verified by the service department.

The evidence of record has raised the issue of direct incurrence of the claimed OSA, HTN, GERD, sinus disorder and headaches.  The evidence of record has also raised the issue of secondary service connection for headaches and OSA (claimed as due to the service-connected posttraumatic stress disorder (PTSD)), as well as the issues of the aggravation of pre-existing HTN and GERD.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a).

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (c), (d).  ACDUTRA includes full-time duty in the Armed Forces performed by National Guard members for training purposes under 38 U.S.C.A. § 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty (AD) or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his periods of AD.  38 U.S.C.A. §§ 101 (24), 106, 1110. 

Thus, an individual serving on AD is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, the RO has not determined whether there is clear and unmistakable evidence that any HTN or GERD pre-existed the appellant's entry into active duty in March 2008.  The RO also has not determined whether, if any of the claimed conditions did pre-exist his 2008-2009 AD service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  Furthermore, the AOJ did not address the question of the date of onset for the appellant's OSA diagnosed by a sleep study conducted 51 days after the appellant's separation from AD.

The RO did not obtain a medical opinion on any of these questions.  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the RO afforded the appellant a general medical examination in May 2009, as noted above, the questions of onset date and aggravation beyond the natural progression were not addressed by the examiner.  Readjudication on remand should reflect consideration of this theory, as well as all other applicable theories. 

These considerations require the gathering of military records and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The United States Court of Appeals for Veterans Claims has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to each claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Have the service department and/or other appropriate entity verify whether the Veteran was on AD, ACDUTRA or INACDUTRA between December 7, 2007 and March 16, 2008.  (Reports of retirement points are not helpful in this regards.  Rather, the actual dates of service are needed.)  Provide that information to each physician reviewer listed below.

3.  Search, at the National Personnel Records Center, or other appropriate sources, such as the Louisiana National Guard, for the rest of the Veteran's service medical treatment records.  In particular, search for the Veteran's National Guard medical records for the period from July 2012 to November 2013.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4.  With assistance from the Veteran as needed, identify and obtain all pertinent outstanding private medical treatment records, if any, as well as all outstanding VA treatment records from November 2012 onward, to include all Slidell clinic records from March 2009 onward.

5.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  If treatment is reported and those records are not obtained, the Veteran and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the claims file by a physician with experience in the diagnosis and treatment of sleep apnea.  The purpose of the review is to determine the nature, etiology and onset date of the Veteran's sleep apnea.  

The electronic claims file must be reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing physician for review. 

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of sleep apnea? 

      (b) What is meant by obstructive sleep apnea and is it applicable to the Veteran? 

      (c) Were there any signs or symptoms of OSA manifested prior to any period of ACDUTRA between December 7, 2007 and March 16, 2008, if any, or prior to the Veteran's last period of active military service (March 2008 to March 2009)?  If so, was the OSA aggravated beyond the natural progression of the condition during any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or between March 2008 and March 2009?
      
      (d) Is the Veteran's current sleep apnea causally or etiologically related to any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or to his last period of active military service (March 2008 to March 2009) or to some other cause or causes?  Please explain your answer, to include a discussion of the written statements from the Veteran discussing his sleep-related problems during that time and whether the described symptoms are consistent with OSA.

      (e) Is the Veteran's current sleep apnea related to his service-connected PTSD?  

      (f) If aggravation of the sleep apnea is found to have occurred as a result of service-connected PTSD, state what portion/percentage of the current sleep apnea pathology is due to such aggravation, if possible.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by a gastroenterologist, in light of the questions of causation presented on the issue of entitlement to service connection for a gastrointestinal disorder.  

The electronic claims file must be reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing physician for review.

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of GERD?  Of a hiatal hernia?
      
      (b) When was each currently diagnosed gastrointestinal disorder, including GERD and a hiatal hernia, initially diagnosed?  

      (c) Were there any signs or symptoms of gastrointestinal pathology, including GERD and/or a hiatal hernia, manifested prior to any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or prior to the Veteran's last period of active military service (March 2008 to March 2009)?  If so, was the GERD and/or hiatal hernia aggravated beyond the natural progression of the condition during any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or between March 2008 and March 2009?

      (d) Is the Veteran's current GERD and/or hiatal hernia causally or etiologically related to any period of ACDUTRA between December 7, 2007 and March 16, 2008, if any, or to his last period of active military service (March 2008 to March 2009) or to some other cause or causes?  Please explain your answer, to include a discussion of the written statements from the Veteran discussing his related problems during that time and whether the described symptoms are consistent with GERD and/or a hiatal hernia.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

8.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an appropriate specialist, such as an internist or a cardiologist, in light of the questions of causation presented on the issue of entitlement to service connection for HTN.  

The electronic claims file must be reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing physician for review.

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) What are the criteria for a diagnosis of HTN?  When was the Veteran's HTN initially diagnosed?

      (b) Was the Veteran's HTN manifested prior to any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or prior to the Veteran's last period of active military service (March 2008 to March 2009)?  If so, was the Veteran's HTN aggravated beyond the natural progression of the condition during any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or between March 2008 and March 2009?

      (c) Is the Veteran's current HTN causally or etiologically related to any period of ACDUTRA between December 7, 2007 and March 16, 2008, if any, or to his last period of active military service (March 2008 to March 2009) or to some other cause or causes?  

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

9.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by a physician with experience in the diagnosis and treatment of sinus disorders.  

The electronic claims file must be reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing physician for review.

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) Does the Veteran have a chronic sinus disorder?  If so, when was it initially diagnosed?  

      (b) Were there any signs or symptoms of a chronic sinus disorder manifested during any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or during the Veteran's last period of active military service (March 2008 to March 2009)?  

      (c) Is the Veteran's current sinus disorder causally or etiologically related to any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or to his last period of active military service (March 2008 to March 2009) or is the sinus disorder related to some other cause or causes?  Please explain your answer, to include a discussion of the written statements from the Veteran discussing his related problems during that time and whether the described symptoms are consistent with a chronic sinus disorder.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

10.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by a neurologist, in light of the questions of causation presented on the issue of entitlement to service connection for headaches.  

The electronic claims file must be reviewed by the physician.  If the physician does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the reviewing physician for review.

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) Does the Veteran have a chronic headache disorder?  If so, when was it initially diagnosed?  

      (b) Were there any signs or symptoms of a chronic headache disorder manifested during any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or during the Veteran's last period of active military service (March 2008 to March 2009)?  

      (c) Is the Veteran's current headache disorder causally or etiologically related to any period of ACDUTRA occurring between December 7, 2007 and March 16, 2008, if any, or to his last period of active military service (March 2008 to March 2009) or is the headache disorder related to some other cause or causes?  Please explain your answer, to include a discussion of the written statements from the Veteran discussing his related problems during that time and whether the described symptoms are consistent with a chronic headache disorder.

      (d) If the Veteran has a current chronic headache disorder, is it related to his service-connected PTSD.

      (e) If aggravation of the headache disorder is found to have occurred as a result of service-connected PTSD, state what portion/percentage of the current pathology is due to such aggravation, if possible.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

11.  If any reviewer indicates that an examination is necessary, arrange for said examination to take place.

12.  Upon receipt of each VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report(s) to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2. 

13.  After all appropriate development has been completed, consider all of the evidence of record and re-adjudicate the service connection claims on appeal with consideration of all theories of service connection, to include direct, presumptive, and secondary, including by way of aggravation, as well as by aggravation of a preexisting disorder.

14.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

